DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 10/08/20, 5/13/21, and 10/28/21 have been considered.

Drawings
	The drawings filed 10/8/20 have been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang United States Patent Application Publication Kirkpatrick United States Patent Application Publication US 2017/0206073 in view of Buehler United States Patent Application Publication US 2020/0310770.
Regarding claim 1, Kirkpatrick discloses a method comprising: 

executing, by the main computing device, a second container that enables execution of a second instance of the runtime environment (Kirkpatrick, para [0013], with reference to fig 1, second container represented by 102B), the first instance of the runtime environment and the second instance of the runtime environment configured to jointly present a user interface by which an operator of the vehicle controls functionality of the vehicle (Kirkpatrick, para [0022-23], application containers provide execution environments and supporting services, ex. navigation application may include a turn-by-turn navigation user interface, a point-of-interest user interface (e.g., displaying details for a point of interest on a map), and a settings user interface); 
wherein the first instance of the runtime environment is configured to: 
interface with a second instance of the runtime environment executed by a supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle (Kirkpatrick, para [0036], interfaces with a remote computing device to display GPS information).
	Kirkpatrick does not disclose:
wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device; 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device
interface with the second instance of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle.

wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device (Buehler, para [0038], detects potential contributing smart device); 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device (Buehler, para [0041], first output synced with change in first output to the contributing device)
interface with the second instance of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle (Buehler, para [0040], displays output in receiving smart device).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include the steps of transferring data. The motivation for doing so would have been to access common data in a network (Buehler, para [0006]).

	Regarding claim 2, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the first instance of the runtime environment synchronizes a user setting between the second instance of the runtime environment and the first instance of the runtime environment (Kirkpatrick, para [0051], executable component of application container synchronizes settings).

Regarding claim 3, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the first instance of the runtime environment initiates execution of an application by the second instance of the runtime environment (Kirkpatrick, para [0081], initiates retrieval of required retrieval of required dependencies).

Regarding claim 4, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the first instance of the runtime environment comprises a first partition of the runtime environment, wherein the second instance of the runtime environment comprises a second partition of the runtime environment, wherein the first partition of the runtime environment is configured to redirect execution of an application to the second partition of the runtime environment, and wherein the second partition of the runtime environment is configured to maintain a user space in which the application executes (Kirkpatrick, para [0024], each application container contains container runtime 124.  Each container 102 has a corresponding address space for mapping).

Regarding claim 5, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the first instance of the runtime environment is configured to synchronize a system setting between the first instance of the runtime environment and the second instance of the runtime environment (Kirkpatrick, para [0051], executable component of application container synchronizes settings).

Regarding claim 6, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses further comprising executing, by the main computing device, a first instance of a distributed hardware abstraction layer that enables the first instance of the runtime environment and the second instance of the runtime environment to interface with hardware components of the vehicle (Kirkpatrick, para [0014-15], containers interface with hardware components via runtime system).

Regarding claim 7, Kirkpatrick in view of Buehler discloses the method of claim 6. Buehler additionally discloses further comprising transferring, responsive to detecting the supporting computing 
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include the steps of transferring data. The motivation for doing so would have been to access common data in a network (Buehler, para [0006]).

Regarding claim 8, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the main computing device is communicatively coupled to the supporting computing device (Kirkpatrick, para [0014], communicatively coupled via network links 148A-B).

Regarding claim 9, Kirkpatrick in view of Buehler discloses the method of claim 8. Kirkpatrick discloses wherein the main computing device is wirelessly coupled to the supporting computing device (Kirkpatrick, para [0014], communicatively coupled via network links 148A-B that are WIFI).

Regarding claim 10, Kirkpatrick in view of Buehler discloses the method of claim 8. Kirkpatrick discloses wherein the main computing device is coupled via a wire to the supporting computing device (Kirkpatrick, para [0014], communicatively coupled via network links 148A-B that are wired).

Regarding claim 11, Kirkpatrick in view of Buehler discloses the method of claim 10. Kirkpatrick discloses wherein the main computing device is coupled via the wire according to universal system bus 

Regarding claim 12, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the main computing device comprises a head unit that includes an integrated display by which to present the user interface to the operator of the vehicle (Kirkpatrick, [0057], output component contains display).

Regarding claim 13, Kirkpatrick in view of Buehler discloses the method of claim 1. Kirkpatrick discloses wherein the supporting computing device comprises a cartridge that does not include an integrated display by which to present the user interface to the operator of the vehicle (Kirkpatrick, para [0060], USB port of communication unit represents a cartridge that does not include a display).

Regarding claim 15, Kirkpatrick discloses a main computing device integrated into a vehicle, the main computing device comprising: a memory configured to store a first instance of a runtime environment and a second instance of the runtime environment; one or more processors configured to:
execute, by a main computing device integrated into a vehicle, a first container that enables execution of a first instance of a runtime environment (Kirkpatrick, para [0013], with reference to fig 1, first container represented by 102A); 
execute, by the main computing device, a second container that enables execution of a second instance of the runtime environment (Kirkpatrick, para [0013], with reference to fig 1, second container represented by 102B), the first instance of the runtime environment and the second instance of the runtime environment configured to jointly present a user interface by which an operator of the vehicle controls functionality of the vehicle (Kirkpatrick, para [0022-23], application containers provide 
wherein the first instance of the runtime environment is configured to: 
interface with a second instance of the runtime environment executed by a supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle (Kirkpatrick, para [0036], interfaces with a remote computing device to display GPS information).
	Kirkpatrick does not disclose:
wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device; 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device
interface with the second instance of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle.
Buehler discloses:
wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device (Buehler, para [0038], detects potential contributing smart device); 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device (Buehler, para [0041], first output synced with change in first output to the contributing device)

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system to include the steps of transferring data. The motivation for doing so would have been to access common data in a network (Buehler, para [0006]).

	Regarding claim 16, Kirkpatrick in view of Buehler discloses the main computing device of claim 15. Kirkpatrick discloses wherein the first instance of the runtime environment synchronizes a user setting between the second instance of the runtime environment and the first instance of the runtime environment (Kirkpatrick, para [0051], executable component of application container synchronizes settings).

Regarding claim 17, Kirkpatrick in view of Buehler discloses the main computing device of claim 15. Kirkpatrick discloses wherein the first instance of the runtime environment initiates execution of an application by the second instance of the runtime environment (Kirkpatrick, para [0081], initiates retrieval of required retrieval of required dependencies)

Regarding claim 18, Kirkpatrick in view of Buehler discloses the main computing device of claim 15. Kirkpatrick discloses wherein the first instance of the runtime environment comprises a first partition of the runtime environment, wherein the second instance of the runtime environment comprises a second partition of the runtime environment, wherein the first partition of the runtime environment is configured to redirect execution of an application to the second partition of the runtime 

Regarding claim 19, Kirkpatrick in view of Buehler discloses the main computing device of claim 15. Kirkpatrick discloses wherein the first instance of the runtime environment is configured to synchronize a system setting between the first instance of the runtime environment and the second instance of the runtime environment (Kirkpatrick, para [0051], executable component of application container synchronizes settings).

Regarding claim 20, Kirkpatrick discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors of a main computing device to:
execute, by a main computing device integrated into a vehicle, a first container that enables execution of a first instance of a runtime environment (Kirkpatrick, para [0013], with reference to fig 1, first container represented by 102A); 
execute, by the main computing device, a second container that enables execution of a second instance of the runtime environment (Kirkpatrick, para [0013], with reference to fig 1, second container represented by 102B), the first instance of the runtime environment and the second instance of the runtime environment configured to jointly present a user interface by which an operator of the vehicle controls functionality of the vehicle (Kirkpatrick, para [0022-23], application containers provide execution environments and supporting services, ex. navigation application may include a turn-by-turn navigation user interface, a point-of-interest user interface (e.g., displaying details for a point of interest on a map), and a settings user interface); 

interface with a second instance of the runtime environment executed by a supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle (Kirkpatrick, para [0036], interfaces with a remote computing device to display GPS information).
	Kirkpatrick does not disclose:
wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device; 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device
interface with the second instance of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle.
Buehler discloses:
wherein the first instance of the runtime environment is configured to: 
detect a supporting computing device in communication with the main computing device (Buehler, para [0038], detects potential contributing smart device); 
transfer, responsive to detecting the supporting computing device, the second container to the supporting computing device (Buehler, para [0041], first output synced with change in first output to the contributing device)
interface with the second instance of the runtime environment executed by the supporting computing device to jointly present the user interface by which the operator of the vehicle controls the functionality of the vehicle (Buehler, para [0040], displays output in receiving smart device).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang United States Patent Application Publication Kirkpatrick United States Patent Application Publication US 2017/0206073 in view of Buehler United States Patent Application Publication US 2020/0310770 in further view of Dong United States Patent Application Publication US 2016/0239321.
Regarding claim 14, Kirkpatrick in view of Buehler discloses the method of claim 1, Kirkland in view of Buehler does not disclose wherein the first instance of the runtime environment includes a first instance of the runtime environment having a first version, wherein the second instance of the runtime environment includes a second instance of the runtime environment having a second version, and wherein the first version is different from the second version.
Dong discloses wherein the first instance of the runtime environment includes a first instance of the runtime environment having a first version, wherein the second instance of the runtime environment includes a second instance of the runtime environment having a second version, and wherein the first version is different from the second version (Dong, para [0023], first operating system with a first version 136 and second operating system with a second version 138).
Before the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the runtime environments to be different versions. The motivation for doing so would have been to allow for different approaches to partitioning and format conversion (Dong, para [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178